103 P.3d 683 (2005)
197 Or. App. 118
Shane Ian SOPHER, Petitioner,
v.
BOARD OF PAROLE AND POST-PRISON SUPERVISION, Respondent.
A108517.
Court of Appeals of Oregon.
Argued and Submitted July 31, 2003.
Decided January 12, 2005.
Walter Ledesma, Deputy Public Defender, argued the cause for petitioner. On the briefs were David E. Groom, Acting Executive Director, and Beth Corbo, Deputy Public Defender, Office of Public Defense Services.
Janet A. Metcalf, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and LINDER and WOLLHEIM, Judges.
PER CURIAM.
Petitioner is in prison serving a life sentence for an aggravated murder that he committed in 1992, when he was under 17 years of age. The board held a prison term hearing and, pursuant to OAR XXX-XXX-XXXX(4), established a prison term for petitioner and a review date. In particular, the board's order established a prison term of 400 months and a murder "review date" of November 27, 2025. The board's order was mailed to petitioner on November 22, 1999, and petitioner timely sought judicial review. The board moved to dismiss the petition, arguing that the challenged order is not subject to review because it was not an order "setting an initial release date," as ORS 144.335(3)(a) (1999), amended by Or. Laws 2001, ch 661, § 1, requires. By order, we denied the motion to dismiss, citing our decision in Engweiler v. Board of Parole, 170 Or.App. 653, 13 P.3d 1009 (2000).
On our own motion, we reconsider our order denying the motion to dismiss. For the reasons stated in Engweiler v. Board of Parole, 197 Or.App. 43, ___ P.3d ___ (2005), we now grant the board's motion.
Petition for judicial review dismissed.